Citation Nr: 0508254	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-26 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a disorder 
manifested by chest pain.  

5.  Entitlement to service connection for tinea pedis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for 
post-traumatic stress disorder (PTSD), gastroesophageal 
reflux disease (GERD), cervical radiculopathy, tinea pedis, 
and chest pain.  As well, the RO increased from 20 to 30 
percent the rating for the veteran's already service-
connected left shoulder disability.  In response, he 
submitted a notice of disagreement (NOD) in May 2003 to 
initial an appeal, and the RO sent him a statement of the 
case (SOC) in August 2003.  

A substantive appeal (VA Form 9) was received in September 
2003.  On this form, the veteran stated that he was appealing 
the disposition of the service connection claims referred to 
above, but he did not also continue to disagree with the 
higher 30 percent rating assigned for his left shoulder 
disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  So 
he is deemed to have withdrawn from appellate consideration 
the issue of the propriety of that higher rating.  Thus, the 
Board does not have jurisdiction to consider this claim.  
38 C.F.R. § 20.200 (2004).

A videoconference hearing was held in January 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.  



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service.  

3.  GERD was not shown to be present during service, and 
there is no competent medical evidence of record otherwise 
linking this condition to military service.  

4.  A cervical spine disorder was not shown to be present 
during service or within the first post-service year, and 
there is no competent medical evidence of record otherwise 
linking a current cervical spine disorder to military service 
or to the service-connected left shoulder disability.  

5.  Episodes of chest pain noted in service were acute and 
transitory and resolved without producing chronic residual 
impairment, and there is no competent medical evidence that 
the veteran now has a chronic organic chest disorder 
attributable to military service.

6.  Tinea pedis was not shown to be present during service, 
and there is no competent medical evidence of record 
otherwise linking current tinea pedis to military service.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

3.  A cervical spine disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.   

4.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

5.  Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was granted for status post 
acromioclavicular joint dislocation of the left shoulder and 
a 20 percent rating assigned, effective March 1990; a higher 
30 percent rating has been in effect since February 2003.  

Service personnel records reveal that the veteran served in 
Vietnam from May 1969 to May 1970.  His military occupation 
specialty (MOS) was combat engineer.  He was not awarded a 
Combat Infantryman Badge, Purple Heart or citations for 
valor.  



Service medical records show that the veteran, in June 1966, 
was seen at an aid station, complaining of chest pain.  The 
impression was anxiety reaction.  It was recommended that he 
continue taking Fiorinal.  In January 1969, he presented at a 
dispensary, complaining of severe chest pain.  Clinical 
inspection disclosed mild tenderness of the right anterior 
chest wall; the lungs were clear.  No specific organic 
disorder involving the chest or lungs was then noted.  A 
complaint of chest pain was again recorded in April 1969, but 
as before, no organic chest or pulmonary pathology was then 
identified.

The veteran was examined in October 1970 for service 
separation.  He denied shortness of breath, pain or pressure 
in the chest, foot trouble or neck problems.  He also denied 
nervous trouble of any sort.  The feet and skin, as well as 
the respiratory, gastrointestinal and musculoskeletal systems 
were evaluated as normal.  A chest x-ray was normal.  No 
psychiatric defects were noted.  Neither GERD, tinea pedis, a 
depressive disorder, or cervical radiculopathy or 
degenerative changes of the cervical spine were noted in 
service medical records.  

The veteran presented at a VA clinic in July 1989, 
complaining of neck pain since having been in a motor vehicle 
accident in February 1989.  X-rays of the cervical spine 
showed no evidence of a compression fracture or dislocation .  
Electrodiagnostic testing showed no cervical radiculopathy or 
peripheral neuropathy.  

A VA examination for Agent Orange was performed in September 
1989.  In a review of medical history, the veteran denied 
respiratory or gastrointestinal manifestations.  The chest, 
abdomen and skin were evaluated as normal.  

On VA examination in December 1990, the veteran reported he 
had experienced some pain in his neck about six months prior 
to the February 1989 car wreck.  It was indicated that a 
cervical spine myelogram in August 1990 had shown herniated 
disc disease at several segments of the cervical spine.  In 
December 1990, x-ray examination of the cervical spine was 
interpreted as showing a small osteophyte at the anterior-
inferior margin of C3.  The diagnosis was status post motor 
vehicle accident with C3-C4 disc protrusion and including 
chronic neck pain.  A solid-appearing anterior cervical 
fusion at C3-4 was noted on VA x-ray examination in January 
1993.  

When the veteran presented at a VA clinic in November 1993, 
he complained of progressive eruptions for the past several 
years involving the hands, and the sole of the right foot.  
Clinical inspection revealed hyperkeratotic and 
hyperpigmented papules/pustules of the right foot, with 
drainage of pus.  In February 1994, he reported that a lesion 
on the right foot kept returning, and clinical inspection 
showed a nodular lesion on the right foot.  In August 1994, a 
history of blisters and pustules of the hands and feet was 
attributed to dyshydrotic eczema.  In July 1995, the 
diagnosis was tinea pedis.  A diagnosis of tinea pedis-the 
primary skin disorder involving the veteran's feet-was 
carried forward in subsequent VA medical records.

The veteran presented at a VA mental health clinic in 
February 1995, reportedly after a recent onset of depressive 
symptoms.  He complained of various nervous manifestations, 
including having experienced intrusive memories of Vietnam 
since the motor vehicle accident in 1989.  The assessments 
included recurrent depression with psychotic features and 
rule out PTSD.  In August 1995, a VA neurosurgeon remarked 
that the veteran was totally disabled from cervical pain 
following a car accident.

A September 1995 VA progress note shows that the veteran had 
been followed as an outpatient since February 1995 and tried 
on several medications without response.  He reported that he 
experienced poor sleep, anhedonia, irritability, and 
decreased appetite.  His complaints also included having 
sensation that things were crawling on his skin, as well as 
indistinct visual hallucinations in his peripheral vision.  
The assessment was major depressive disorder with psychotic 
features versus organic mood disorder.  

VA medical reports, dated from 2000 to 2003, are of record.  
They reflect that the veteran was evaluated or treated for 
GERD, cervical radiculopathy, PTSD, depression and tinea 
pedis.  When he was seen at a clinic in February 2001, he 
stated he swept for mines while in Vietnam and witnessed the 
death of a friend by a sniper.  He indicated that he awakened 
from nightmares of Vietnam experiences; that he had recently 
begun to avoid large crowds and the sound of helicopters; 
that he heard voices in Vietnamese on occasion; and that he 
no longer participated in things like fishing he once found 
enjoyable.  The assessment was major depression disorder and 
symptoms of PTSD.  

Associated with the record in April 2003 was a 
Reconsideration Disability Report from the Social Security 
Administration (SSA).  During 1994, the veteran provided 
responses to questions in the report in which he discussed 
various disabling conditions.  A March 1994 examination 
report from a private physician accompanies the SSA document.  
The pertinent impression was cervical spine pain status post 
fusion C3-C4.  

In testimony at the personal hearing in January 2005, the 
veteran stated that he served in Vietnam with a combat 
engineer unit.  He claimed he was involved in firefights and 
had been ambushed by the enemy.  He attributed to military 
service all the disorders for which he seeks service 
connection.  He effectively argued that if a cervical spine 
disorder were not attributable to service, then it stems from 
his service-connected left shoulder disorder.  He went on to 
state that he had been having problems with cervical 
radiculopathy prior to the post-service motor vehicle 
accident.  The veteran's spouse concurred in his testimony.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
March 2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, his and VA's, 
for obtaining or presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a non-VA medical source has also been obtained.  The claimant 
also was advised what evidence VA had requested and notified 
in the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 



Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the March 2003 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's April 2003 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Arthritis (as a chronic condition, per se) will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, but the veteran 
shall be compensated only for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).



Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

PTSD

Service medical records disclose that, in one instance, a 
complaint of chest pain was attributed to anxiety reaction.  
There were thereafter no documented recurrences of anxiety or 
any other nervous symptoms noted during service.  A 
psychiatric disorder, identified as major depressive 
disorder, was first identified in VA medical records about 25 
years after the veteran had completed military service.  He 
has presented no medical opinion linking major depressive 
disorder to any event or incident of military service.  In 
sum, the single episode of anxiety noted during service was 
an acute and transitory phenomenon that resolved without 
producing chronic residual disability.  

Turning to PTSD and the question of whether the veteran 
engaged in combat against enemy forces, the Board notes that 
he was a combat engineer in Vietnam.  However, there is no 
documentation that he was actually involved in combat while 
he was in Vietnam.  In this regard, he was not awarded a 
Purple Heart Medal or Combat Infantryman Badge (CIB), nor did 
he receive a citation for valor.  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).

On the other hand, proof of combat service does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The question of whether a veteran has submitted sufficient 
supporting evidence of his claimed stressors in service is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 
128 (holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).

Here, however, although the veteran had a "combat" MOS, it 
was as an engineer and not, for example, as an infantryman.  
And in the absence of any combat awards or decorations, there 
simply is insufficient evidence to corroborate his assertion 
of combat exposure in Vietnam.  So the Board finds that he 
did not engage in combat.  Consequently, since his reported 
stressors are not combat related, his lay testimony, by 
itself, will not be sufficient to establish the alleged 
stressors occurred.  Accordingly, the Board must determine 
whether service records or other independent credible 
evidence corroborates the alleged stressors.  VA is not 
required to accept his uncorroborated account of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).

The veteran's alleged stressors in Vietnam involve 
firefights, being ambushed, and witnessing the death of a 
friend killed by a sniper.  



The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  The RO's March 2003 VCAA letter was 
intended, in part, to elicit claimed stressors.  The letter 
requested the veteran to provide specific details of combat 
related incidents that resulted in PTSD.  In a separate 
letter later sent to him, devoted entirely to an account of 
his claimed stressors, the RO asked him, if at all possible, 
to try to list approximate dates when and places where 
alleged stressful experiences occurred.  

A response to the RO's letter of inquiry about alleged 
stressors was received in April 2003.  The veteran indicated 
that he was stationed in Vietnam from May 1969 to May 1970.  
However, he did not provide any specific dates or even 
limited time frames (such as within a two-month span) when 
the alleged stressors occurred, nor did he name specific 
locations where they supposedly took place.  He checked one 
box on the form indicating he knew of a service member killed 
in a non-battle incident, but did not name the individual or 
indicate the approximate time, place or circumstances of that 
person's death.  Otherwise, he provided no information 
whatsoever about claimed stressors.  

USASCURR requires an approximate time (a 2-month specific 
date range) in order to obtain supportive evidence of claimed 
stressful events.  See M21-1, Part III, 5.14 (c)(2)(a).  The 
veteran simply has not provided sufficient detail to enable 
USASCURR to research the alleged stressors.  38 C.F.R. 
§ 3.159(c)(2)(i).  So they remain unverified.

The Board is well aware that VA examiners have rendered a 
diagnosis of PTSD.  However, their diagnosis was based on the 
veteran's unverified history of alleged stressors.  And these 
alleged stressors, unfortunately, could not be verified by 
evidence independent of his assertions.  As already 
indicated, the Board is not required to grant service 
connection for PTSD merely because a physician blindly 
accepted, as credible, the veteran's description of his 
Vietnam experiences and in turn diagnosed PTSD.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In the absence of a confirmed stressor in service to support 
the diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim, meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

GERD, Cervical Spine and Chest Disorders, and Tinea Pedis

The Board recognizes that three episodes of chest pain were 
noted in the service medical records.  But each episode was 
treated conservatively, and the veteran did not require 
hospitalization or surgery.  More significantly, no organic 
disorder of the chest or lungs was diagnosed on any of the 
occasions when he was evaluated for chest pain.  There also 
is no post-service medical evidence of any organic pulmonary 
disorders.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, there is no competent medical 
evidence that the veteran now has any organic disorder 
manifested by chest pain attributable to an event or incident 
of military service.  In sum, the episodes of chest pain in 
service were acute and transitory and resolved prior to 
discharge without producing chronic residual disability.  

Service medical records are negative for GERD or any upper 
gastrointestinal pathology, as well as for any defects of the 
cervical spine or skin disorders of the feet.  GERD and a 
tinea pedis, a skin disorder of the feet, were first 
objectively confirmed about 25 to 30 years after the veteran 
had completed military service.  The veteran has provided no 
medical opinion linking either GERD or tinea pedis to his 
military service.  



Degenerative changes involving the cervical spine were first 
medically confirmed about 20 years after the veteran had left 
military service.  Significantly, radiculopathy of the 
cervical spine was not shown to have been present until after 
the veteran was involved in a motor vehicle accident in 1989, 
almost 20 years after military service.  Indeed, two 
examiners specifically linked his cervical radiculopathy, and 
its accompanying neck pain, to the post-service intercurrent 
motor vehicle accident.  He has not produced any medical 
opinion linking his cervical spine disorder either to his 
military service or to his service-connected left shoulder 
disability.  

The evidence in favor of finding that either GERD, tinea 
pedis, a cervical spine disorder, or an alleged chest 
disorder is attributable to service - or that a cervical 
spine disorder is linked to the service-connected left 
shoulder disability - consists solely of the unsubstantiated 
allegations of the veteran and his spouse.  There is no 
indication from the record that either of them has any 
medical training or expertise.  And, as laypersons, they are 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

No competent medical evidence has been presented showing that 
any of the disorders for which service connection is sought 
had its onset in service or is otherwise attributable to 
service, or that a cervical spine disorder, in particular, 
was either caused by or underwent a permanent increase in 
severity because of a service-connected disability.  In 
reaching its determination that service connection is not 
warranted for GERD, tinea pedis, a cervical spine disorder, 
or an alleged chest disorder, the Board has been mindful of 
the doctrine of the benefit of the doubt.  But since, for the 
reasons stated, the preponderance of the evidence is against 
these claims, this doctrine is not for application.  
38 C.F.R. § 3.102.




ORDER

Service connection for PTSD is denied.

Service connection for GERD is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a disability manifested by chest pain 
is denied.

Service connection for tinea pedis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


